                 Case 8:19-bk-07115-MGW                  Doc 7   Filed 08/01/19     Page 1 of 1
[Doabtsty] [Order Abating Relief from Stay]




                                              ORDERED.
Dated: August 1, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                   Case No.
                                                                         8:19−bk−07115−MGW
                                                                         Chapter 7
Patrick Ryan Bray
aka P. Ryan Bray
aka Ryan Bray



________Debtor*________/

                           ORDER ABATING MOTION FOR RELIEF FROM STAY

   THIS CASE came on for consideration, without hearing, of the Motion for Relief From Stay filed by Bank
of Ozark Document 6 (the "Motion"). After a review of the Motion, the Court determines that the motion is
deficient as follows:

         The negative notice legend is not fully displayed on the first page. Local Rule 2002−4.

   Accordingly it is

   ORDERED:

   1. Consideration of the motion is abated until the deficiency is corrected. No additional filing fee will be
assessed for the filing of any amended motion filed for the purposes of correcting the noted deficiency.

   2. The automatic stay of 11 U.S.C. § 362(a) is continued in effect until further order of this Court. The
deadlines of 11 U.S.C. § 362(e)(1),(2) are tolled during the abatement period.

The Clerk's office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
